MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Dec 23 2015, 9:06 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
William R. Evans                                        Gregory F. Zoeller
New Castle, Indiana                                     Attorney General


                                                        Kyle Hunter
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

William R. Evans,                                       December 23, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        33A01-1402-MI-61
        v.                                              Appeal from the Henry Circuit
                                                        Court
Keith Butts,                                            The Honorable Kit C. Dean Crane
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        33C02-1310-MI-104



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015         Page 1 of 6
                                          Case Summary
[1]   William Evans was convicted of rape in 1986 and released on parole in 2012.

      Following a hearing, the parole board revoked his parole for four violations in

      2013. Evans filed a petition claiming that because two of the violations were

      improper, he was being illegally held in custody. However, even if those two

      violations were improper, the other two violations support the revocation. We

      therefore affirm the trial court’s denial of Evans’ petition and affirm.



                            Facts and Procedural History
[2]   Evans, who was convicted of rape and five additional felonies in 1986, was

      released on parole in April 2012. Relevant terms of his parole included: 1)

      Rule 2 – notify your supervising parole officer of a change in your residence

      address; and 2) Rule 10 – comply with all directives from your supervising

      parole officer. The Parole Board also imposed the Parole Stipulations for Sex

      Offenders, State Form 49108, which included the following relevant terms of

      parole: 3) Rule 10(4) – no contact with any children, including your own; and

      4) Rule 10(5) – no living within 1000 feet of a place where children could

      reasonably be expected to congregate. The Indiana Parole Board imposed

      Rules 10(4) and 10(5) without including a determination that he posed a risk to

      minors.

[3]   Evans was alleged to have violated the terms and conditions of his parole in

      October 2012. Following a hearing, the parole board revoked Evans’ parole for


      Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015   Page 2 of 6
      multiple violations in December 2012, and he was incarcerated in the New

      Castle Correctional Facility. Specifically, the parole board found that Evans

      committed the following parole violations: 1) Rule 2 – failed to notify his

      parole supervising officer of a change in his residence address; 2) Rule 10 –

      failed to comply with his supervising officer’s directive that he not move to a

      specific address in Fairfield, Ohio, where his girlfriend and daughter lived; 3)

      Rule 10(4) – lived in a residence with six minor children; and 4) Rule 10(5) –

      lived within 1000 feet of soccer fields where children could reasonably be

      expected to congregate.


[4]   In October 2013, Evans filed a habeas corpus petition alleging he was being

      illegally held in custody by Keith Butts, superintendent of the correctional

      facility, because his parole had been improperly revoked. Evans specifically

      explained that Rules 10(4) and 10(5), the parole stipulations for sex offenders,

      did not apply to him because the victim of his assault was an adult. Butts filed

      a motion to dismiss Evans’ petition, which the trial court granted. Evans

      appealed, and shortly after he filed his appellate brief, Butts filed a motion to

      remand the case to the trial court for further proceedings in light of the Indiana

      Supreme Court’s decision in Bleeke v. Lemmons, 6 N.E.3d 907 (Ind. 2014).

      There, the Indiana Supreme Court concluded that Bleeke’s parole conditions

      limiting his rights to interact with his children were not reasonably related to his

      successful reintegration into the community. Id. at 917.


[5]   On remand, Butts filed a motion for summary disposition. The trial court

      properly treated Evans’ petition claiming that his parole had been improperly

      Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015   Page 3 of 6
      revoked as one for post-conviction relief. The post-conviction court explained

      that pursuant to Bleeke, a determination whether Rules 10(4) and 10(5) were

      reasonably related to Evans’ successful reintegration into the community would

      require further evaluation and fact finding by the parole board. However, the

      trial court concluded that such an evaluation was unnecessary in this case

      because Evans also violated Parole Rules 2 and 10, which supported the

      revocation of his parole. The trial court therefore denied Evans’ petition and

      granted Butts’ motion for summary disposition. Evans appeals.



                                Discussion and Decision
[6]   At the outset we note that Evans proceeds pro se. A litigant who proceeds pro se

      is held to the rules of procedure that trained counsel is bound to follow. Smith

      v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert.

      dismissed. One risk a litigant takes when he proceeds pro se is that he will not

      know how to accomplish all the things an attorney would know how to

      accomplish. Id. When a party elects to represent himself, there is no reason for

      us to indulge in any benevolent presumption on his behalf or to waive any rule

      for the orderly and proper conduct of the appeal. Foley v. Mannor, 844 N.E.2d

      494, 502 (Ind. Ct. App. 2006). In light of this standard, we further note that

      although Evans raises seven issues in his appellate brief, we consolidate them

      all into one: whether there is sufficient evidence to support the revocation of his

      parole.




      Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015   Page 4 of 6
[7]   In Harris we held that a challenge to revocation of parole will be treated as a

      petition for post-conviction relief. See Harris v. State, 836 N.E.2d 267, 272 (Ind.

      Ct. App. 2005), trans. denied. As such, Evans bears the burden of establishing

      relief by a preponderance of the evidence. Id. On appeal from the denial of

      post-conviction relief, we will only disturb a post-conviction court’s decision

      when the evidence is uncontradicted and leads to but one conclusion, and the

      post-conviction court reached the opposite conclusion. Id.


[8]   The practice of releasing prisoners on parole is an integral part of the

      penological system. Id. In Indiana, a prisoner is released on parole only upon

      his agreement to certain conditions. Id. A parole agreement is a contract

      between the prisoner and the State and may be subject to certain conditions

      imposed at the time of the granting of parole. Id. at 272-73. Where conditions

      have been imposed, the parolee is bound by them. Id. at 273. The parole board

      has the power to determine whether prisoners serving an indeterminate

      sentence should be released on parole and under what conditions. Id. The

      conditions must be reasonably related to the parolee’s successful reintegration

      into the community and not unduly restrictive of a fundamental right. Id. The

      parole board has broad discretion in determining whether or not to revoke an

      offender’s parole. Hawkins v. Jenkins, 374 N.E.2d 496, 500 (Ind. 1978).


[9]   Here, the trial court concluded that Evans’ violation of Rules 2 and 10 alone

      supported the revocation of his parole. Evans challenges neither the sufficiency

      of the evidence to support his violation of these rules nor the revocation of his

      parole based upon his violation of them. Further, because Evans’ parole was
      Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015   Page 5 of 6
       revoked on the basis of these two violations, we do not need to reach Evans’

       Bleeke argument. The evidence does not lead unerringly and unmistakably to a

       decision opposite that reached by the post-conviction court, and we find no

       error in the post-conviction court’s denial of Evans’ petition and the grant of

       Butts’ motion.

[10]   Affirmed.

       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1402-MI-61| December 23, 2015   Page 6 of 6